-Motion referred to the court that rendered the decision. Present — Nolan, P. J., Adel, Wenzel and MacCrate, JJ. Motion for reargument denied, without costs. Motion for leave to appeal to the Court of Appeals granted. The following question is certified: Was the order of the Surrogate’s Court, Kings County, insofar as it directed a separate trial of the issue respecting the validity and effect of the settlement agreement, properly made? Present — Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ. [See 283 App. Div. 1082.]